Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed October 5, 2022. Applicant’s reply to the restriction/election requirement of July 27, 2022 has been entered. Claim 19 has been amended; claims 20 and 21 have been canceled; and claim 22 has been newly added.*** Claims 1-19 and 22 are pending in the application. 
	***Claims 9 and 12 do not contain any status identification.
Priority
Applicant’s claim for the benefit of prior-filed WIPO International Application No. PCT/KR2017/007030, filed July 3, 2017 under 35 U.S.C. 365(c), is acknowledged. 
Acknowledgment is also made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Korean Patent Application No. KR 10-2016-0103053, filed in the Republic of Korea on August 12, 2016, has been received in the present application file as required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 2, 3, and 12, is acknowledged. Applicant’s elections of i) “house dust mite allergen” as the species of allergen, and ii) “contained in microneedles” as the species of disposition of the allergen containing layer are both also acknowledged. The Examiner has determined that claims 2, 3, and 12 read on the elected subject matter. 
Applicant traverses the species elections on the grounds that “there are only 3 pending claims and the species are so few in number that the examination of the species can be made without serious burden”. 
This is not found persuasive for the following reasons:
1. In stark contrast to Applicant’s assertion, there are a total of 20 pending claims, not just 3. 
2. The number of pending claims is not the proper standard for an election of species requirement. 
3. There is a serious burden because the identified species have mutually exclusive characteristics, as stated on page 6 of the restriction letter mailed July 27, 2022. Applicant has not addressed this ground. Regardless, it is noted that all of Group II claims are being examined at this time. 
Accordingly, claims 1, 4-11, 13-19, and 22 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on October 5, 2022. Claims 2, 3, and 12 are currently under examination. 
Abstract
The abstract of the disclosure is objected to because of the following:
1. The abstract should typically be one paragraph in format.
2. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. If the invention pertains to a product, the abstract should recite the key ingredients or structural features. If the invention pertains to a method, the abstract should recite the key requisite active steps.  
3. The abstract merely discloses that the product is a microneedle device with a support, which are generally very well known in the art, and are not new to the art. Moreover, the abstract introduces a method of making, but does not recite the key requisite active steps. 
4. The abstract should not refer to purported merits or speculative applications of the invention, and should not compare the invention with the prior art. 
Correction is required.  See MPEP § 608.01(b).
Drawings
Figure 4 contains two different illustrations, both labeled (d). It is also noted that there is no illustration labeled (c).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2, 9, and 12 are objected to because of the following:
1. Claim 2 is in improper English grammatical form. First, because of the expression “and then is injected into the entity when the microneedle is biodegradable”, there should be an “and” between “is biodegradable,” and “wherein the allergen”. Further, the expression “when the microneedle is biodegradable” at the very least appears redundant since the claim has already established that each microneedle is in fact biodegradable.
2. Claims 9 and 12 lack status identification.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite for the following reasons:
1. Claim 2 appears to be a mixed claim type. The claim is directed to a product, i.e. the microneedle patch, but attempts to include an active step of injecting the allergen into an “entity”. Applicant is advised to delete the reference to the active step of injecting the allergen, or amend the claim to make it clear that this is merely an intended use of the product. 
2. Claim 2 first stipulates in a wherein clause that “each microneedle is biodegradable” and then appears to provide that the allergen “is injected into the entity when the microneedle is biodegradable”. The latter phrase seems to raise a question regarding whether or not the microneedle is biodegradable, since the injection is contingent upon whether or not the microneedle is in fact biodegradable. 
3. Claim 3 stipulates in a wherein clause that “each microneedle contains hyaluronic acid”. One of ordinary skill in the art cannot definitively ascertain whether each microneedle wall contains hyaluronic acid as a structural element of the wall itself, or rather hyaluronic acid is contained in the lumen of the needle, or either, or both. 
Claims 3 and 12 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (U.S. Patent Application Pub. No. 2010/0228203), in view of Laulicht et al. (U.S. Patent Application Pub. No. 2014/0207105).
Applicant Claims
Applicant’s elected subject matter is directed to a microneedle “patch” comprising i) a plurality of microneedles and a pad (i.e. a base), and ii) an allergen, contained in the microneedles; wherein each microneedle is biodegradable and contains hyaluronic acid. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Quan et al. disclose a microneedle device comprising i) a plurality of microneedles and a substrate (i.e. a base), and ii) a pharmaceutical agent, e.g. an antigen, contained in the microneedles; wherein each microneedle is biodegradable, contains hyaluronic acid, and dissolves in the skin after application thereto (abstract; paragraphs 0008, 0010, 0011, 0018, 0025-0028, 0035, 0042, 0052, 0053). 
Laulicht et al. disclose a microneedle device comprising i) a plurality of microneedles and a support (i.e. a base), and ii) an allergen, contained in the microneedles; wherein e.g. each microneedle is biodegradable, and the allergen can be e.g. house dust mite allergens (abstract; paragraphs 0012, 0023, 0024, 0045, 0069, 0070, 0072). 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Quan et al. do not explicitly disclose that the antigen is an allergen, e.g. a house dust mite allergen. This deficiency is cured by the teachings of Laulicht et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Quan et al. and Laulicht et al., outlined supra, to devise Applicant’s claimed microneedle patch. 
Quan et al. disclose a microneedle device comprising i) a plurality of biodegradable microneedles containing hyaluronic acid, and a substrate (i.e. a base), and ii) an antigen, contained in the microneedles; wherein each microneedle dissolves in the skin after application thereto, and delivers the antigen to the skin. Since Laulicht et al. disclose that a microneedle device comprising i) a plurality of biodegradable microneedles and a support (i.e. a base), and ii) an allergen, e.g. a house dust mite allergen, contained in the microneedles, can be employed to deliver the allergen to the skin for inducing tolerance; one of ordinary skill in the art would thus be motivated to employ an allergen, e.g. a house dust mite allergen, as the antigen in the Quan et al. microneedle device, with the reasonable expectation that the allergen can be successfully delivered to the skin to induce tolerance.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617